              1   CHRISTENSEN JAMES & MARTIN
              2   EVAN L. JAMES, ESQ. (7760)
                  DARYL E. MARTIN, ESQ. (6735)
              3   7440 W. Sahara Avenue
              4   Las Vegas, Nevada 89117
                  Telephone: (702) 255-1718
              5   Facsimile: (702) 255-0871
              6   Email: elj@cjmlv.com.dem@cjmlv.com
                  Attorneys for Defendants Nevada Service Employees
              7   Union, Luisa Blue, and Martin Manteca
              8                       UNITED STATES DISTRICT COURT
              9                                  DISTRICT OF NEVADA
    --
    r-.
    0\       10                                                Case No.: 2: 18-cv-00304-RFB-CWH
    00_
    <::r­
                  JAVIER CABRERA, an individual;
zc<::0
....
     OO
             11   DEBORAH MILLER, an individual,
E->.n
~WV)
                  CHERIE MANCINI, an individual;
~z~ N        12
    v)"


o(S6~
                  NEVADA SERVICE EMPLOYEES
00 u.:l ••
                  UNION STAFF UNION ("NSEUSU"),                STIPULATION AND ORDER TO
~>x
~    <::     13
    V)
  <::~
                  an unincorporated association,               EXTEND DUE DATES FOR
~~,,~
Zui OO
~>-
             14                                                REPLY BRIEFS
00<C~
~;2.A
                                   Plaintiffs,
E-<::V)      15
oo::c: N
.... <::~
                  vs .
~cn8
             16
u=~t::-
   w··
                  SERVICE EMPLOYEES
    ~g:
    0
    'o::t
             17   INTERNATIONAL UNION, a nonprofit
    ~
    r-
             18   cooperative corporation; LUISA BLUE,
                  in her official capacity as Trustee of
             19   Local 1107; MARTIN MANTECA, in
                  his official capacity as Deputy Trustee of
             20
                  Local 1107; MARY K. HENRY, in her
             21   official capacity as Union President;
                  CLARK COUNTY PUBLIC
             22   EMPLOYEES ASSOCIATION dba
             23   NEVADA SERVICE EMPLOYEES
                  UNION aka SEIU LOCAL 1107, a
             24   nonprofit cooperative corporation;
                  CAROL NIETERS, an individual; DOES
             25
                  1-20; and ROE CORPORATIONS 1-20,
             26   inclusive,
             27                          Defendants.
             28
 1          The parties hereby stipulate that the due dates for the Defendants' reply briefs
 2   to the Response to Motion to Dismiss (ECF No.47), Response to Motion to Dismiss
 3   (ECF No. 48), Response to Motion to Strike (ECF No. 49), Response to Motion for
 4   Sanctions (ECF No. 50), and Response to Motion to Sever (ECF No. 51) are due
 5   on June 7, 2019. This stipulation is made because defense counsel and plaintiffs'
 6   counsel are involved in multiple depositions during the week of May 26, 2019,
 7   making preparation of meaningful reply briefs difficult or impossible to complete.
 8   CHRISTENSEN JAM~ARTIN                     ROTHNER, SE f\ L & GREENSTONE

 9   By:     ~clU~                             By:_-r.--=-1-.L-­              _
10         Evan L. James, Esq. (7760)               J nat n Cohen (10551)
           7440 W. Sahara Avenue                    5      outh Marengo Avenue
11         Las Vegas, NY 89117                      Pasadena, California 91101-3115
           Tel.: (702) 255-1718                     Tel. : (626) 796-7555
12
           Fax: (702) 255-0871                      Fax: (626) 577-0124
13         Attorneys for Defendants                  Attorneys for Service Employees
           Nevada Service Employees Union,           International Union and Mary K.
14         Luisa Blue, and Martin   nteca            Henry
15
16
           Michael J. Mcavoyamaya, Esq. (14082)
17         4539 Paseo Del Ray
18         Las Vegas, Nevada 89121
           Tel.: (702) 685-0879
19         Attorney for Plaintiffs
20
                                            ORDER
21
22         It is so ordered.                 ________________________________
23                                           RICHARD F. BOULWARE, II
                                              United States
                                             UNITED   STATESDistrict Court Judge
                                                                DISTRICT    JUDGE
24
     Submitted by:                           DATED this 31st day of May, 2019.
25   CHRISTENSEN JAMES & MARTIN
26
27
     By:   £H4--d~
           Evan L. James, Esq. (7760)
28

                                               -2­
